ON MOTION FOR REHEARING
MORRISON, Judge.
The only important distinction between the matters raised in this case and those in Cause No. 25,606, this day decided, (Page 105, this volume), grows out of the introduction in evidence by the state of a Federal Retail Liquor Dealer’s Tax Receipt issued to appellant for Brown County, which was in force on the day charged in the information herein. This is not the same instrument introduced in evidence in Cause No. 25,606, as we stated in our original opinion.
A defense to a charge of unlawful transportation of alcoholic beverages provided by statute, and charged by the court herein, arises out of a purchase for one’s own consumption, at a place where the sale thereof is legal, and a transportation to a place where the possession thereof is legal. Certainly, such a tax receipt would be relevant to contest a defense predicated upon the above.
~~ In the case at bar, appellant did not avail himself of such a defense, but instead plead alibi. The issue in this case was *105whether or not appellant was the driver of the automobile on the occasion when the officers saw the beer being thrown therefrom. The appellant was identified by the officers who gave chase to his automobile.
This license had been found in the pocket of appellant’s car some three days prior to the offense charged. Had the objection been that the same was not relevant, another question would have been presented. However, the only objection here, as shown by appellant’s Bill of Exception No. 3, was that such proof was hearsay, inflammatory and prejudicial.
We do not find the evidence subject to the above objection.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.